Citation Nr: 0913030	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-34 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1943 
to February 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007, the Veteran was scheduled to testify before a 
Veterans Law Judge at a videoconference hearing, but he 
failed to appear for the hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the Veteran's current    bilateral hearing loss and 
his period of active military service. 

4.  The Veteran has current bilateral tinnitus.

5.  There is no evidence of tinnitus during service or for 
many years thereafter.

6.  There is probative medical evidence against a link 
between the Veteran's current    bilateral tinnitus and his 
period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, a June 2006 VCAA letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in June 2006, after issuance of the initial 
unfavorable AOJ decision in January 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2005, followed by subsequent VCAA and Dingess notice in June 
2006, the RO readjudicated the claim in an SOC dated in 
August 2006.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs).  The Veteran has not received 
treatment for his hearing loss and tinnitus from a VA medical 
facility (VAMC); thus, no VA treatment records have been 
associated with the claims file.  However, the Veteran and 
his representative have submitted statements, including one 
from his spouse, and private treatment records in support of 
his claim.  The VA also afforded the Veteran a VA audiology 
examination in December 2005 to determine the status and 
etiology of his bilateral hearing loss and tinnitus.  
Further, in June 2007, the Veteran was provided with, but 
failed to avail himself of, an opportunity to provide 
testimony at a videoconference hearing.  Finally, in a March 
2006 VCAA notice response, the Veteran indicated that he has 
no other information or evidence to submit in substantiation 
of his claim.  Thus, there is no indication that any 
additional evidence remains outstanding; therefore, the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Bilateral Hearing Loss

In this case, the Veteran contends that his current bilateral 
hearing loss resulted from exposure to acoustic trauma in 
service.  See notice of disagreement (NOD) dated in January 
2006 and the Veteran's statement dated in March 2006.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, audiogram results from a private 
audiology examination in July 2005 showed the Veteran had 
bilateral hearing loss.  See audiogram report from Dr. W.H., 
dated in July 2005.  Moreover, a December 2005 VA audiogram 
assessed the Veteran with bilateral hearing loss.  The 
December 2005 audiogram results for both ears showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
80
85
80
80
LEFT
65
80
85
80
80

Speech recognition score was 100 percent in the right ear and 
80 percent in the left ear.  Although these audiogram results 
provide sufficient evidence of current bilateral hearing 
loss, the Board notes that the December 2005 VA examiner 
indicated that the audiogram results are not reliable for 
rating purposes because of repeated, but unsuccessful, 
attempts to determine true organic thresholds and speech 
recognition.  See addendum to VA examination report dated in 
December 2005.

A review of the Veteran's STRs indicates no evidence of 
complaints, treatment, or diagnosis of hearing loss in either 
ear during his years of active service.  However, in its 
January 2006 rating decision, the RO conceded in-service 
exposure to acoustic trauma because the Veteran's SPRs 
indicated that he received training in underwater demolition 
while in active service.  Even so, the Veteran's separation 
examination showed no evidence of hearing loss.  Thus, the 
Board must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of any hearing loss.  

Post-service, despite contentions by the Veteran and his 
spouse that he has been suffering from progressively 
worsening hearing loss since discharge from service, there is 
no medical evidence of hearing loss prior to July 2005, when 
the Veteran was initially assessed with bilateral hearing 
loss and a period of almost 60 years since discharge from 
service.  See audiogram report from Dr. W.H., dated in July 
2005, and statements from the Veteran and his spouse dated in 
March 2006.  In that regard, the Federal Circuit Court has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Furthermore, aside from the audiology examinations in July 
2005 and December 2005, there is no medical evidence that the 
Veteran ever made any complaints regarding hearing problems 
or received any treatment for hearing loss.  Thus, although 
the Veteran is competent to report difficulty hearing since 
the time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge, indications that 
support the finding that there is no evidence of hearing loss 
right after discharge.  It follows, therefore, that the Board 
finds no evidence of hearing loss or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  The Board also finds that there is 
no evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hearing loss and 
his active military service, the findings of the December 
2005 VA audiology examiner provide strong evidence against 
the claim, concluding that the question of whether the 
Veteran's hearing loss was due to military noise exposure 
could not be resolved without resorting to mere speculation.  
See VA examination report dated in December 2005.  Moreover, 
the Veteran reported during the examination that the onset 
period for his hearing loss was approximately ten years prior 
to the examination, a statement that also contradicts his 
assertions that his hearing loss began in service.  Since 
there is no contrary medical examination of record, the Board 
finds that this report is entitled to great probative weight 
and provides negative evidence against the claim.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Tinnitus

The Board now turns to analysis of the Veteran's claim for 
service connection for bilateral tinnitus, which he asserts 
began in service as the result of exposure to acoustic trauma 
in service.  See notice of disagreement (NOD) dated in 
January 2006 and the Veteran's statement dated in March 2006.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a December 2005 VA examiner assessed the Veteran 
with bilateral tinnitus.  Thus, there is sufficient evidence 
of current bilateral tinnitus.  

However, service and post-service records do not support the 
Veteran's claim of service connection for tinnitus.  In that 
regard, despite the RO's concession of in-service exposure to 
acoustic trauma in its January 2006 rating decision, there is 
no evidence whatsoever in the Veteran's STRs of complaints, 
treatment, or diagnosis of tinnitus in either ear during his 
years of active service.  Moreover, neither the entrance 
examination nor the separation examination notes any problems 
with tinnitus.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of any tinnitus.  

Post-service, there is no medical evidence of tinnitus prior 
to December 2005, when the Veteran first indicated 
experiencing tinnitus to a VA examiner and was first 
diagnosed with tinnitus.  See VA examination report dated in 
December 2005.  This diagnosis came after almost 60 years 
after discharge from service.  As previously noted, the 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson, supra.  Furthermore, aside from 
the VA audiology examination in December 2005 indicating the 
existence of bilateral tinnitus, there is no medical evidence 
that the Veteran ever made any complaints regarding tinnitus 
or received any treatment for the disorder.  Thus, although 
the Veteran is competent to report ringing in his ears since 
the time of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
tinnitus until decades after discharge, indications that 
support the finding that there is no evidence of tinnitus 
right after discharge.  It follows, therefore, that the Board 
finds no evidence of non-chronic tinnitus in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current tinnitus and his 
active military service, the findings of the December 2005 VA 
audiology examiner provide strong evidence against the claim, 
concluding that the question of whether the Veteran's 
bilateral tinnitus was due to military noise exposure could 
not be resolved without resorting to mere speculation.  See 
VA examination report dated in December 2005.  Moreover, the 
Veteran reported during the examination that the onset period 
for his tinnitus was approximately five years prior to the 
examination, a statement that also contradicts his assertions 
that his tinnitus began in service.  As there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

Finally, the Board acknowledges that the Veteran is competent 
to state that he has experienced tinnitus over time; however, 
he is not competent to render an opinion as to the medical 
etiology of his condition, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


